Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  138895                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 138895
                                                                    COA: 290841
                                                                    Wayne CC: 07-020278-01-FH
  WILLIE RAY BENNETT,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 13, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2009                  _________________________________________
           p0921                                                               Clerk